DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 10/27/21. Claim 3 has been cancelled. Claims 1-2 have been amended. Claims 1-2 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered and have corrected the issues raised in the rejection under 35 USC 112(b) made in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach, "wherein the control unit is further configured to store: a first estimated temperature at a first time into a first address of a non-volatile memory, and a second estimated temperature at a second time later than the first time at a second address of the non-volatile memory," (Remarks at pg. 8) because, regarding Inoue, “only estimated temperature value Ts is an “estimated” temperature,” i.e., “neither the recording temperature Tep nor the initial value for temperature estimation Ti are estimated temperatures” (Remarks at pg. 9), and secondly, because, “only the estimated temperature value Ts is stored in the EEPROM 18” and therefore “Inoue does not teach that each of the recording temperature Tep, initial value for temperature estimation Ti, estimated temperature value Ts are stored in different addresses” (Remarks at pg. 9). Examiner, however, respectfully disagrees.
First, the amended claim language recited above is taught by Endo (cf. Inoue). Namely, Endo teaches a recursive method of temperature estimation including storing and recalling the recording temperature Tep, estimated temperature Ts, and initial value Ti as iterative functions of each other (see e.g. at least p. 22-25, Fig. 3-7, teaching step S132, wherein “The recording temperature Tep stored in the next EEPROM 18 is read,” step S135, wherein “the recording temperature Tep is used as the initial value Ti for temperature estimation”, step S151, calculating an estimated temperature value Ts as a function of Ti (i.e. an initial value of Tep), step S154, teaching that “the estimated temperature Ts is written in the EEPROM 18 as the recording temperature Tep”, and finally teaching that “the IGSW is turned on again and the temperature estimation is restarted before the motor or FET is sufficiently cooled [wherein] the high temperature recording temperature Tep is used as the initial value Ti for temperature estimation.”). In summary, Endo teaches a method of temperature estimation including storing and recalling the recording temperature Tep, estimated temperature Ts, and initial value Ti as iterative functions of each other in order to prevent the motor and FET from burning by correctly estimate the temperature of the motor and FET even if the CPU is reset due to an engine stall or otherwise reset due to a power supply voltage drop.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariatsumari (US 2011/0118937 A1) in view of Endo (JP 2005-263010 A. For purposes of this examination, Examiner will refer to the English translation of this reference provided previously during prosecution of this application).

Regarding claim 1, Kariatsumari discloses a motor controller for controlling an electric motor in a vehicle (see e.g. at least Abstract, Fig. 1, and related text), the motor controller communicable with a speed sensor (e.g. at least steering angle sensor 4, steering speed calculation unit 61, see e.g. at least p. 36, 94, Figs. 1, 13, and related text) and a torque sensor (e.g. at least torque sensor 1, see e.g. at least p. 36, Fig. 1, and related text), the speed sensor in connection with a steering shaft (see e.g. at least p. 36, 94, Figs. 1, 13, and related text), the speed sensor configured to detect a speed of the steering shaft and to output a speed signal based on the detected speed (id., wherein the steering angle sensor 4, together with the steering speed calculation unit 61 are configured to detect the steering speed based on temporal differentiation of the steering angle detected by the steering angle sensor 4, wherein the steering speed is further used by the microcomputer, e.g. by the damping torque preparation unit 62), the torque sensor in connection with the steering shaft (see e.g. at least p. 36, Fig. 1, and related text), the torque sensor configured to detect a torque of the steering shaft and to output a torque signal based on the detected torque (id., sending a steering torque T to the microcomputer 11), the motor controller comprising:
a motor driver (e.g. at least drive circuit 12, see e.g. at least p. 41, Fig. 1, and related text) having two or more switching elements (e.g. at least inverter circuit, i.e. transistors, see e.g. at least p. 58, wherein the inverter circuit has three phases that correspond to the to the U-phase stator coil 51, V-phase stator coil 52, and W-phase stator coil 53, of the motor 3, wherein the voltages that correspond to the three-phase command voltage VUVW* are applied accordingly by the inverter circuit), the motor driver configured to supply a motor current to the motor (e.g. at least drive circuit 12, see e.g. at least p. 52-58, Fig. 1, 6, and related text, applying current command values Iγδ*   to the motor 3);
a control unit (e.g. at least microcomputer 11, see e.g. at least p. 41, Fig. 1, and related text) including a microcomputer having a non-volatile memory (e.g. at least CPU, memories, ROM, RAM, see e.g. at least p. 42, Fig. 1, and related text), the control unit configured to receive sensor data (see e.g. at least Fig. 1, and related text, receiving various sensor data including vehicle speed, steering angle, steering torque, motor temperature, motor drive circuit temperature), to process the sensor data (id., using received sensor data to calculate various output values, including command steering torque value, steering torque limit value, estimated motor temperature, estimated motor drive circuit temperature, command current values), and to calculate a voltage instruction value for directly or indirectly controlling the motor current (id., see also e.g. at least p. 52-58, Fig. 1, 6, and related text, producing two-phase command voltage Vγδ*, three-phase command voltage VUVW*, and corresponding U-phase, V-phase, and W-phase PWM control signals, corresponding to adjusted current command values Iγδ*, to be provided to the drive circuit 12);
a temperature sensor (e.g. at least temperature sensor 14, see e.g. at least p. 48 – 49, Fig. 1, and related text) configured to sense an ambient air temperature of an air around the two or more switching elements and to output a temperature signal based on the sensed ambient air temperature to the control unit (id.);
a motor current detector configured to detect an amount of electric current supplied by the motor driver to the motor (e.g. at least current detection unit 13, see e.g. at least p. 41, Fig. 1, and related text),
wherein the voltage instruction value is determined at least partly based on: the speed signal, the torque signal, and the temperature signal (see e.g. at least Figs. 1, 13, and related text, wherein each of the two-phase command voltage Vγδ*, three-phase command voltage VUVW*, and corresponding U-phase, V-phase, and W-phase PWM control signals are all products of 
wherein the control unit is further configured to determine, directly or indirectly, the motor current from the motor driver to the motor (e.g. at least Iγδ*, Iγδ, IUVW, see e.g. at least Figs. 1, 13, 16, and related text), and to determine, using feedback, a later motor current based on information including the motor current detected by the motor current detector (id.),
wherein the control unit calculates an estimated temperature value, and saves the estimated temperature value to the non-volatile memory (see e.g. at least p. 48-49, Fig. 1, and related text, estimating the temperature of the motor 3 and/or drive circuit 12 based on, inter alia, the outside air temperature; see also Applicant's Admitted Prior Art (AAPA), Specification at pg. 5, ln. 12-18, reciting: "The temperature estimator 21 calculates an estimated temperature Te (i.e., TEMP ESTIMATION Te in the drawings) of the element of the motor driver 12 based on the detected temperature Ts inputted from the temperature sensor 14. How to calculate the estimated temperature Te is well-known in the art, thereby detailed description of the calculation method is not provided.").

wherein the control unit is further configured to store:
a first estimated temperature at a first time into a first address of a non-volatile memory (e.g. at least recording temperature Tep, estimated temperature Ts, and initial value Ti, see e.g. at least p. 22-25, Fig. 3-7, and related text, illustrating a recursive method of temperature estimation including storing and recalling the recording temperature Tep, estimated temperature Ts, and initial value Ti as iterative functions of each other), and
a second estimated temperature at a second time later than the first time at a second address of the non-volatile memory (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kariatsumari by configuring a control unit to receive a power supply voltage from a vehicle power supply detector, to receive an engine revolution signal from an engine revolution detector, and to receive an ignition signal from an ignition switch indicating an ON and OFF state of the ignition switch, wherein the control unit calculates an estimated temperature value based on the temperature signal, and saves the estimated temperature value to the 

Regarding claim 2, Modified Kariatsumari teaches that when a stall state of the engine is determined, the control unit maintains the estimated temperature value saved in the non-volatile memory (Endo: see e.g. at least p. 11, Fig. 1, and related text), and wherein 
when a post-stall state of the engine is determined (Endo: see e.g. at least  p. 8, 11, 24-25, 35, Fig. 1, 4, and related text), the control unit reads the estimated temperature value saved in the non-volatile memory to estimate the ambient air temperature of the air around the two or more switching elements (Endo: see e.g. at least  p. 25, 35, Fig. 1, 4, and related text), and the control unit determines the output current (Kariatsumari: e.g. at least IUVW, see e.g. at least Figs. 1, 13, 16, and related text; Endo: e.g. at least current command value Iref, see e.g. at least  p. 13-14, 20, 36, Fig. 1, and related text) [intended for the supply of electric power from the motor driver to the motor by determining the first current value based on the speed signal, the torque signal, and the estimated temperature value] (Kariatsumari: e.g. at least IUVW, see e.g. 
when a stall state of the engine begins, the control unit is configured to repeatedly and alternately write into the first address of the non-volatile memory and into the second address of the non-volatile memory during the stall state of the engine (Endo: see e.g. at least Abstract, p. 22-25, Fig. 3-7, and related text), 
wherein when a write failure occurs into the first address immediately before an end of the stall state of the engine, the control unit is configured to read an undamaged second estimated temperature from the second address and to use the undamaged second estimated temperature for controlling the motor current (id.), and
wherein when a write failure occurs into the second address immediately before an end of the stall state of the engine, the control unit is configured to read an undamaged first estimated temperature from the first address and to use the undamaged first estimated temperature for controlling the motor current (id.).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662